DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

1.	This action is in response to the communication filed on May 16, 2021.  Claims 1-9 were originally received for consideration.  No preliminary amendments have been received.
2.	Claims 1-9 are currently pending consideration.

Greetings from Your Examiner

3.	Dear applicant, my name is Kaveh Abrishamkar, the patent examiner assigned to process your patent application.  After reviewing this Office Action, please do not hesitate to contact me via telephone.  My telephone number is 571-272-3786.  If you cannot reach me in person, please leave a voicemail and I will try to return your call within 24 hours. 

Examiner Remarks
4.	This case is being examined in the “Pro Se Examination Unit” (Art Unit 3649).  Pro Se Assistance is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation.
5.	In the spirit of compact prosecution. Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the 
6.    Applicant should respectfully note that any amendments made should comply with MPEP §714 and 37 CFR §1.121. The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response. Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.
http://www.uspto.gov/ web/ offices/pac/dapp/ opla/preognohce/formatrevamdtprac.pdf
7.	The USPTO understands Internet e-mail communications may be more convenient for some applicants. However, communication via e-mail proses risks to information confidentiality. The USPTO will NOT respond via e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. §122 without a signed written authorization by applicant in place.
In the case the applicant wishes to communicate with the examiner via e-mail, a written authorization must be submitted by mail, fax or EFS-Web prior to any e-mail communication (i.e., the authorization cannot be e-mailed to the examiner). For the applicant's convenience, the examiner has included a link to the Form-Authorization for Interest Communication in a patent Application:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Please note that the authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization and indicating that the authorization has been withdrawn (see MPEP §502.03). Also note that a formal reply to an Office Action can NEVER be submitted via email.

8. 	Finally, applicant should respectfully note that the position of the U.S. Patent and Trademark Office is to recommend all applicants seek the advice of a registered practitioner, especially prior to the 


Claim Objections

Note:  Claim objections are directed towards issues including spelling, grammar, and format.

Claims 2-9 are objected to because of the following informalities:
1.	Claims 2-9 all commence with “A system of claim 1.”  This should be corrected to “The system of claim 1.”    
2.	Claim 2 discloses “corresponds to at least one of housing society, institution, college, or company.”  “housing society” should be preceded by an “a.” 
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Note:  Lack of antecedent basis occurs when an element is referenced with “the” but was not referred to earlier in the claim.  The first occurrence of an element should generally be preceded by “a” or “an.”

1.	Claim 1, in line 5, discloses “the content network.”   There is insufficient antecedent basis for this limitation in the claim.
2.	Claim 8 discloses “the pseudo user identifier.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (U.S. Patent Pub. No. US 2015/0094043) in view of Desai et al. (U.S. Patent 6,820,204) in further in view of Wilkins et al. (U.S. Patent Pub. No. US 2008/0205655)


Regarding claim 1, Collins discloses: 
A system for conducting network building assessments to build content for a plurality of users, the system comprising:
an interface (paragraphs 0038, 0054) implemented via one or more computer processors that, upon executing computer-executable instructions, causes a user to access the content network and receive content in accordance to one or more features of the content network (paragraphs 0071-0073), wherein the interface includes a user input component to obtain at least two user identifiers from the user (paragraphs 0041, 0075); and 
a server (paragraph 0038) that implements the network building assessments for generating the content network (paragraphs 0062-0064), wherein the server is implemented via one or more computer processors that, upon executing computer- executable instructions, causes the server to: 
- receive from the user input component the at least two identifiers, wherein the at least two identifiers include a content network identifier and a user identifier (paragraphs 0007-0008); 
- assess the content network identifier to determine whether the content network identifier is one of an existing content network or new content network, wherein the content network identifier is new content network, request a new content network identifier to generate the new content network (paragraphs 0053-0054, 0062-0064);
generate user profile based on the received information from the non-member via the user input component (paragraphs 0040, 0045-0048, 0056-0058, figures 1, 2); and 
– build content for display in the interface in accordance to one or more features of the new content network and the generated user profile (paragraphs 0009-0010). 

	The combination of Collins and Desai do not explicitly disclose synchronizing information regarding both users and non-users of one or more electronic social networks and assess the user identifier to determine whether the user is one of a member or non-member of the content network, wherein when the user is a non-member of the existing content network, request information from the user (Wilkins:  paragraphs 0018, 0106-0110, 0115, figures 1-2).  It would have been obvious to use the method of Wilkins in the system of Collins-Desai in order to synchronize the contact information of users and non-users (Wilkins:  paragraphs 0106-0107). 

Claim 2 is rejected as applied above in rejecting claim 1.  Furthermore, Collins discloses: 
A system of claim 1, wherein the content network corresponds to at least one of housing society, institution, college, or company (paragraph 0036:  organization). 


Claim 3 is rejected as applied above in rejecting claim 1.  Furthermore, Desai discloses: 
database storing user profile information for a plurality of registered users). 

Claim 4 is rejected as applied above in rejecting claim 1.  Furthermore, Collins discloses: 
A system of claim 1, wherein the new content network identifier includes a pseudo user identifier and a new content network identifier (paragraphs 0007-0008:  user identifiers).

Claim 5 is rejected as applied above in rejecting claim 1.  Furthermore, Collins discloses: 
A system of claim 1, wherein the server compares the received user input with content network identifiers stored in the database arrangement to determine whether the content network identifier is one of an existing content network or new content network (paragraphs 0053-0054, 0062-0064). 

Claim 6 is rejected as applied above in rejecting claim 1.  Furthermore, Desai discloses:
A system of claim 1, wherein the server compares the received user identifier with user identifiers stored in the database arrangement to allow the user to access the content network (see Abstract, claim 1 text:  database storing user profile information for a plurality of registered users).

Claim 7 is rejected as applied above in rejecting claim 1.  Furthermore, Collins discloses: 
A system of claim 1, wherein user profile of the member of the content network is generated based on the user identifier corresponding to the content network identifier of the content network (paragraphs 0053-0054, 0062-0064).


Claim 8 is rejected as applied above in rejecting claim 1.  Furthermore, Collins discloses: 
A system of claim 1, wherein user profile of a non-member of the content network is generated based on the pseudo user identifier corresponding to the new content network identifier or content network identifiers to allow access of the new content network or new content network (paragraphs 0053-0054, 0062-0064).

Claim 9 is rejected as applied above in rejecting claim 1.  Furthermore, Collins discloses: 
A system of claim 1, wherein the one or more network features includes features corresponding to marketplace, noticeboard, articles published, directory of members, mini-profile, opinion poll, trends and forums (paragraphs 0033, 0070: social network including a network directory). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAVEH ABRISHAMKAR/
02/23/2022Primary Examiner, Art Unit 3649